DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 is objected to because of the following informalities: “lense” is suggested to read as “lens”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. (U.S. Patent 10,028,449 B2).
With regards to Claim 1, Takashima discloses an optical system for facilitating plant growth [Figures 1-14], including:
One or more light sources [e.g., (14w, 14r)] operable to produce a light density distribution having a central portion and a peripheral portion [note Figure 3];
Wherein a central portion [e.g., portion adjacent (14b)] has a lower light density than the peripheral portion [e.g., peripheral portion surrounding the portion adjacent (14b)], thereby producing a substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 2, Takashima discloses the one or more light sources being a plurality of light sources [e.g., (14w, 14r)].
With regards to Claim 3, Takashima discloses the plurality of light sources including one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] and one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)].
With regards to Claim 4, Takashima discloses the one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] having a reduced power output relative to the one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)], thereby produce the substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 6, Takashima discloses the one or more light sources being a light emitting diode (LED) array [note Figure 3].
With regards to Claim 8, Takashima discloses the central portion being symmetrical in a transverse direction and a lateral direction [note Figure 3].
With regards to Claim 9, Takashima discloses the light density distribution being symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are symmetric].
With regards to Claim 10, Takashima discloses the light density distribution being non-symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are non-symmetric].
Claims 11-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. (U.S. Patent 10,028,449 B2).
With regards to Claim 11, Takashima discloses a light system [Figures 1-14] including:
One or more optical systems [e.g., (6)] operable to be arranged around at least one plant [note Figures 1-2], each optical system including:
One or more light sources [e.g., (14w, 14r)] operable to produce a light density distribution having a central portion and a peripheral portion [note Figure 3];
Wherein a central portion [e.g., portion adjacent (14b)] has a lower light density than the peripheral portion [e.g., peripheral portion surrounding the portion adjacent (14b)], thereby producing a substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 12, Takashima discloses the peripheral portion of adjacent optical systems overlap [note Figures 1-2, whereby it is clear that light leakage would overlap from adjacent optical systems (6)].
With regards to Claim 13, Takashima discloses the one or more light sources being a plurality of light sources [e.g., (14w, 14r)].
With regards to Claim 14, Takashima discloses the plurality of light sources including one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] and one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)].
With regards to Claim 15, Takashima discloses the one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] having a reduced power output relative to the one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)], thereby produce the substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 17, Takashima discloses the one or more light sources being a light emitting diode (LED) array [note Figure 3].
With regards to Claim 19, Takashima discloses the central portion being symmetrical in a transverse direction and a lateral direction [note Figure 3].
With regards to Claim 20, Takashima discloses the light density distribution being symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are symmetric].
With regards to Claim 21, Takashima discloses the light density distribution being non-symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are non-symmetric].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5/16 and 7/18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (U.S. Patent 10,028,449 B2) as applied to Claim 1/11 above, and further in view of Schadt et al. (U.S. Publication 2014/0339440 A1).
With regard to Claims 5/16 and 7/18, Takashima discloses the claimed invention as cited above, but does not specifically the one or more light sources are coupled with a lens, the lens operable to produce the light density distribution (re: Claim 5/16), or wherein the central portion is about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane (re: Claim 7/18).
Schadt discloses an optical system [Figures 1-7] including one or more light sources (120) that are coupled with a lens (124) to produce a desired light density distribution.  Schadt also teaches the lens (124) being directional and having various forms to affect directionality [note Paragraph 77].
Though Schadt does not explicitly teach the central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 9,551,471 to Donners that teaches varying LED arrangements with different intensity outputs and U.S. Publication 2019/0120460 to Pelka that teaches an optic for horticulture LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Thursday, February 24, 2022

/Jason M Han/Primary Examiner, Art Unit 2875